DETAILED ACTION
Claims 1 – 13 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the term in a “time-sharing manner” (see claims 1, 4, 6 and 11) is unclear since the term may mean that the receiving of the currents is at the same time (sharing a time) or that the currents are received alternatively (sharing the structure in temporal succession). 
For purpose of examination and in order to expedite prosecution these limitations will be considered as alternating the receiving of the plurality of currents over time (see at least [0022] of the instant publication “a time-sharing manner (e.g., alternately)”).
However, positive in claim recitation of the metes and bounds applicant intends to claim is required. 

Further, claims 7 and 12 reference a K as the “Bozeman constant”. It is unclear what this constant must be. The “Boltzmann constant” is a known constant often referenced as K. A “Stefan–Boltzmann constant” includes this K value and has to do with intensity of radiation as temperature increases but is usually notated “σ”.
For purpose of examination and in order to expedite prosecution this “Bozeman constant” will be considered as a constant like the “Boltzman’s constant” which is referenced in the prior art (see at least [0005] of McLeod (US 20060039445) cited below).
However, positive in claim recitation of the metes and bounds applicant intends by this constant is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaraju et al. (US 20160047696; hereinafter Ramaraju) in view of McLeod (US 20060039445).

Regarding claim 1, Ramaraju teaches a temperature sensing system (abstract), comprising: 
an in-core temperature sensing component (at least local unit(s) 401; see fig. 4 and 5; where 304 may be at a temperature sensor site - [0024-25]; which may be on a chip or multiple separate chips – [0017] “the electronic system 300 may be implemented in a discrete manner in which the temperature measurement select and control block 302 and the one or more temperature sensors 304 are each implemented on a separate IC, or otherwise may include any combination of one or more ICs or semiconductor chips”- emphasis added; and may sense the temperature of a core component such as a CPU/GPU or any portion of a system on a chip “SOC” – [0003] and [0016]; see figs. 5 an 6 showing that QR may be in-core – [0026]), receiving a plurality of currents (I0 – I1; [0029-31]) [] and correspondingly generating a plurality of potentials (Vbe0- -– Vbe1; [0029-30]), wherein the in-core temperature sensing component outputs the plurality of currents to an in-core ground (ground of local unit in fig. 5 which acts to ground the currents through the diode connected BJTs – [0026-27] in view of figs. 5 and 6); and 
an out-of-core temperature evaluation device (302; see fig. 4; see also fig. 3 generally), coupled to the in-core temperature sensing component (see figs. 4-5 showing such coupling) to provide the plurality of currents to the in-core temperature sensing component (see fig. 5 showing this provision of the currents I0 – I1), receiving the plurality of potentials (see fig. 5 showing the received plurality of voltages/potentials; see at least [0030] teaching that the voltages are sensed by element 410 which is part of element 302; see figs. 4 and 5) to calculate a potential difference (ΔV; see [0014] and [0027]; see also fig. 7, element 703), and evaluating a temperature data according to the potential difference ([0019] “the difference voltage value ΔV is then used to determine the operating temperature of the sensed location within the electronic circuit”; see also abstract), wherein the out-of-core temperature- evaluation device is grounded to an out-of-core ground (see figs. 4/5 in view of fig. 6 showing that the ground for the out of core temperature measurement control block is out of the core where the local unit is).
As best understood (see 112(b) section above) Ramaraju does not directly and specifically state that the plurality of currents are received in a time-sharing manner.
However, McLeod teaches multiple current sources (see at least I1; I2; I3; fig. 2) which may be individually coupled/applied ([0026-27]) to the diode (222; see fig. 2; [0026]) in a timewise/time-sharing manner (see [0013] “a different value current, may each be applied to the PN-junction in a specified sequence, one or more of the current sources applied more than once in the sequence, the sequence repeated a determined number of times”; see also [0015]; [0024] and [0036-41]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the multiple current sources applied through a MUX of Ramaraju (see fig. 5) with the specific knowledge of using the switched time sequenced application of multiple currents of McLeod. This is because such application allows for increasing measurement resolution (see at least [0041] of McLeod). This is important in order to increase the accuracy of the determined temperature data.

Regarding claim 2, Ramaraju teaches a circuit trace, transferring the plurality of currents from the out-of-core temperature-evaluation device to the in-core temperature sensing component (see fig. 5 showing a trace for current to/from the local unit 401 to the PTAT/CTAT generation unit via a MUX 501; see also fig. 4 showing this circuit trace in a higher-level depiction).

Regarding claim 3, Ramaraju teaches that the out-of-core temperature-evaluation device comprises: an analog-to-digital converter (at least 405; see also 406; see [0019]), coupled to the circuit trace (see at least fig. 4 in view of fig. 5 showing such coupling), to receive the plurality of potentials through the circuit trace ([0019]) and convert the plurality of potentials from analogue to digital ([0019]; see also [0022-23] and [0035]).

Regarding claim 4, Ramaraju teaches that the out-of-core temperature-evaluation device provides a first current and a second current to the in-core temperature sensing component (I0 and I1 respectively; [0029-31]) []; the second current is N times of the first current (I0 and I1 are mirrored; [0029]), []; corresponding to the first current, the analog-to-digital converter generates a first digital potential (VPTAT; see figs 4 and 5); corresponding to the second current, the analog-to-digital converter generates a second digital potential (VCTAT; see figs 4 and 5); the out-of-core temperature-evaluation device subtracts the second digital potential from the first digital potential to generate the potential difference (ΔV; see [0014] and [0027]); and the out-of-core temperature-evaluation device evaluates the temperature data according to the potential difference ([0019] “the difference voltage value ΔV is then used to determine the operating temperature of the sensed location within the electronic circuit”; see also abstract) [], wherein the plurality of currents comprises the first current and the second current (currents I0 and I1 are part of the plurality of currents; see figs. 4-5 and 7).
As best understood (see 112(b) section above) Ramaraju does not directly and specifically state that the plurality of currents are received in a time-sharing manner or that the value of N is greater than 1 and that this N value is used in the temperature data evaluation.
However, McLeod teaches multiple current sources (see at least I1; I2; I3; fig. 2) which may be individually coupled/applied ([0026-27]) to the diode (222; see fig. 2; [0026]) in a timewise/time-sharing manner (see [0013] “a different value current, may each be applied to the PN-junction in a specified sequence, one or more of the current sources applied more than once in the sequence, the sequence repeated a determined number of times”; see also [0015]; [0024] and [0036-41]) that the value of N being a multiple is a known design ([0005] and [0008]) and is used in the temperature data evaluation (abstract).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the multiple current sources applied through a MUXs of Ramaraju (see fig. 5) with the specific knowledge of using the switched time sequenced application of multiple currents which may have different magnitudes of McLeod. This is because such application allows for increasing measurement resolution (see at least [0041] of McLeod). This is important in order to increase the accuracy of the determined temperature data.

Regarding claim 5, Ramaraju teaches that the out-of-core temperature-evaluation device comprises a plurality of identical current sources (I0 and I1 are mirrored; [0029]; see fig. 5), and generates the first current and the second current through a dynamic element-matching operation (see fig. 5 showing the dynamic matching via at least element 504).

Regarding claim 6, Ramaraju teaches that the out-of-core temperature-evaluation device provides a first current, a second current component [] to the in-core temperature sensing component (I0 and I1 respectively; [0029-31])  [], and the second current is N times of the first current (I0 and I1 are mirrored; [0029]),; corresponding to the first current, the analog-to-digital converter generates a first digital potential; corresponding to the second current (VPTAT), the analog-to-digital converter generates a second digital potential (VCTAT).
As best understood (see 112(b) section above) Ramaraju does not directly and specifically state regarding a third current that the currents are provided in the time-sharing manner; that the third current is N times of the second current corresponding to the third current, wherein N is a value greater than 1; and the analog-to-digital converter generates a third  digital potential; the out-of-core temperature-evaluation device subtracts a second difference between the third digital potential and the second digital potential from a first difference between the second digital potential and the first digital potential to generate the potential difference; and the out-of-core temperature-evaluation device evaluates the temperature data according to the potential difference and the value N, wherein the plurality of currents comprises the first current, the second current and the third current.
However, McLeod teaches multiple current sources (see at least I1; I2; I3; fig. 2) which may be individually coupled/applied ([0026-27]) to the diode (222; see fig. 2; [0026]) in a timewise/time-sharing manner (see [0013] “a different value current, may each be applied to the PN-junction in a specified sequence, one or more of the current sources applied more than once in the sequence, the sequence repeated a determined number of times”; see also [0015]; [0024] and [0036-41]) that the value of N being a multiple is a known design ([0005] and [0008]) and is used in the temperature data evaluation (abstract). Further McLeod teaches that the current application sequence may be applied/repeated numerous times (see at least [0015] giving an example of 11 bits – i.e. 2048 repetitions; see also [0015] teaching that four separate current sources may be used). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the multiple current sources applied through a MUXs of Ramaraju (see fig. 5) with the specific knowledge of using the switched time sequenced application of multiple currents which may have different magnitudes and numerous repeating’s of the current sequence(s) of McLeod. This is because such application allows for increasing measurement resolution (see at least [0041] of McLeod). This is important in order to increase the accuracy of the determined temperature data.

Regarding claim 7, Ramaraju and McLeod lacks direct and specific teaching that the in-core temperature sensing component is a diode, and the out-of-core temperature-evaluation device evaluates that the temperature data is:
                
                    [
                    
                        
                            N
                            *
                            
                                
                                    V
                                    2
                                    -
                                    V
                                    1
                                
                            
                            -
                            (
                            V
                            3
                            -
                            V
                            2
                            )
                        
                        
                            N
                            -
                            1
                        
                    
                    ]
                    *
                     
                    
                        
                            q
                        
                        
                            
                                
                                    N
                                    f
                                
                            
                            *
                            K
                            *
                            L
                            n
                            (
                            N
                            )
                        
                    
                
            
wherein Vi, V2, and V3 are the first digital potential, the second digital potential and the third digital potential respectively, q is the charge of an electron, Nf is an ideal factor close to 1, and K is the Bozeman constant.
However, McLeod does disclose that use of a Boltzman’s constant; q as the charge of an electron; and a current ratio ([0005]; see especially equation 2) for use with pn/diode temperature sensors (abstract; see fig. 2).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the current applying structures for pn temperature sensors of Ramaraju and McLeod with any particular equation which allows for calculating the voltage which is related to temperature for temperature determinations.  This is because one of ordinary skill in the art would have expected the mathematical relationships of a specific temperature measuring structure to be one of several straightforward ways of solving for a temperature from the diode voltage measurements because determining a measured temperature is the desired design goal. 

Regarding claim 8, Ramaraju teaches that the out-of-core temperature-evaluation device includes a plurality of identical current sources (I0 and I1 are mirrored; [0029]; see fig. 5), and generates the first current, the second current through a dynamic element-matching operation (see fig. 5 showing the dynamic matching via at least element 504).
Ramaraju does not directly and specifically teach and the third current.
However, McLeod teaches at least three current sources (see at least I1; I2; I3; fig. 2; see also [0015] teaching that four separate current sources may be used) which may be individually coupled/applied ([0026-27]) to the diode (222; see fig. 2; [0026]). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the multiple current sources applied through a MUXs of Ramaraju (see fig. 5) with the specific knowledge of using the switched time sequenced application of three currents of McLeod. This is because such application allows for increasing measurement resolution (see at least [0041] of McLeod). This is important in order to increase the accuracy of the determined temperature data.

Regarding claim 9, Ramaraju teaches that a first circuit trace, transferring the plurality of currents to the in-core temperature sensing component (see fig. 5 showing a trace for current to/from the local unit 401 to the PTAT/CTAT generation unit via a MUX 501; see also fig. 4 showing this circuit trace in a higher-level depiction); a second circuit trace, coupled to a first terminal of the in-core temperature sensing component (at least the trace from QR to the MUX; see fig. 5); and a third circuit trace, coupled to a second terminal of the in-core temperature sensing component (at least one of the additional traces from element 401 to MUX 501 – note that each sensor diode connected BJT is not shown for brevity – see [0024-25]; see fig. 5), wherein, corresponding to the plurality of currents, the second circuit trace and the third circuit trace provide the plurality of potentials to the out-of-core temperature-evaluation device ([0025]; [0030]; see fig. 5 showing the provision of the Vbe output of the diodes).

Regarding claim 10, Ramaraju teaches that the out-of-core temperature-evaluation device comprises: an analog-to-digital converter (at least 405; see also 406; see [0019]), coupled to the second circuit trace and the third circuit trace (see at least fig. 4 in view of fig. 5 showing such coupling; see also [0025] teaching that the signal received may be from multiple diodes/diode connected BJTs) to receive the plurality of potentials ([0019]) and convert the plurality of potentials from analogue to digital ([0019]; see also [0022-23] and [0035]).

Regarding claim 11, Ramaraju teaches that the out-of-core temperature-evaluation device provides a first current and a second current to the in-core temperature sensing component (I0 and I1 respectively; [0029-31]) []; the second current is N times of the first current (I0 and I1 are mirrored; [0029]).
As best understood (see 112(b) section above) Ramaraju does not directly and specifically state that the plurality of currents are received in a time-sharing manner. Further, Ramaraju does not directly and specifically teach wherein N is a value greater than 1 and corresponding to the first current, the analog-to-digital converter generates a first digital potential and a second digital potential; corresponding to the second current, the analog-to-digital converter generates a third digital potential and a fourth digital potential; the out-of-core temperature-evaluation device subtracts a first difference between the first digital potential and the second digital potential from a second difference between the third digital potential and the fourth digital potential to generate the potential difference; and the out-of-core temperature-evaluation device evaluates the temperature data according to the potential difference and the value N, wherein the plurality of currents comprises the first current and the second current.
However, McLeod teaches multiple current sources (see at least I1; I2; I3; fig. 2) which may be individually coupled/applied ([0026-27]) to the diode (222; see fig. 2; [0026]) in a timewise/time-sharing manner (see [0013] “a different value current, may each be applied to the PN-junction in a specified sequence, one or more of the current sources applied more than once in the sequence, the sequence repeated a determined number of times”; see also [0015]; [0024] and [0036-41]) that the value of N being a multiple is a known design ([0005] and [0008]) and is used in the temperature data evaluation (abstract). Further McLeod teaches that the current application sequence may be applied/repeated numerous times (see at least [0015] giving an example of 11 bits – i.e. 2048 repetitions; see also [0015] teaching that four separate current sources may be used). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the multiple current sources applied through a MUXs of Ramaraju (see fig. 5) with the specific knowledge of using the switched time sequenced application of multiple currents which may have different magnitudes and numerous repeating’s of the current sequence(s) of McLeod. This is because such application allows for increasing measurement resolution (see at least [0041] of McLeod). This is important in order to increase the accuracy of the determined temperature data.

Regarding claim 12, Ramaraju and McLeod lacks direct and specific teaching that the in-core temperature sensing component is a diode, and the out-of-core temperature-evaluation device evaluates that the temperature data is:
                
                    
                        
                            
                                
                                    
                                        
                                            V
                                            P
                                            2
                                            -
                                            V
                                            N
                                            2
                                        
                                    
                                    -
                                    
                                        
                                            V
                                            P
                                            1
                                            -
                                            V
                                            N
                                            1
                                        
                                    
                                
                            
                            *
                            q
                        
                        
                            
                                
                                    N
                                    f
                                
                            
                            *
                            K
                            *
                            L
                            n
                            (
                            N
                            )
                        
                    
                
            
wherein VP1 and VP2 are the first digital potential and the third digital potential respectively, VN1 and VN2 are the second digital potential and the fourth digital potential respectively, q is the charge of an electron, Nf is an ideal factor close to 1, and K is the Bozeman constant.
However, McLeod does disclose that use of a Boltzman's constant; q as the charge of an electron; and a current ratio ([0005]; see especially equation 2) for use with pn/diode temperature sensors (abstract; see fig. 2).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the current applying structures for pn temperature sensors of Ramaraju and McLeod with any particular equation which allows for calculating the voltage which is related to temperature for temperature determinations.  This is because one of ordinary skill in the art would have expected the mathematical relationships of a specific temperature measuring structure to be one of several straightforward ways of solving for a temperature from the diode voltage measurements because determining a measured temperature is the desired design goal. 

Regarding claim 13, Ramaraju teaches that the out-of-core temperature-evaluation device includes a plurality of identical current sources (I0 and I1 are mirrored; [0029]; see fig. 5), and generates the first current and the second current through a dynamic element-matching operation (see fig. 5 showing the dynamic matching via at least element 504).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855